Dissenting Opinion
Bolger, J.,
June 11,1965. — I dissent for the reason that the intent of testator was clearly expressed. He stated he wanted all stock dividends to remain in principal with no distinction between extraordinary dividends or those of six percent or less. It is, therefore, our duty to carry out that intention if legally possible: Brown Estate, 408 Pa. 214; Houston Estate, 414 Pa. 579.
Recent Pennsylvania appellate decisions abolishing the former Pennsylvania Rule of Apportionment of stock dividends and interpreting and applying the provisions of the several pertinent Principal and Income and Estates Acts cited in the majority opinion are confusing, but they clearly have one thing in common with the former Pennsylvania rule. They specifically emphasize two things: (1) The ancient and sacred rule that testator’s wishes be executed when legal, and (2) that when testator has expressly or by clear implication directed the disposition of stock dividends irrespective of the character, either to income or to principal, such directions are legal. In Catherwood Estate, 405 Pa. 61, and Norvell Estate, 415 Pa. 427, the Principal and Income Act of 1945 was held to apply retroactively and all prior decisions to the contrary were flatly overruled, including Crawford Estate, 362 Pa. 458; Steele Estate, 377 Pa. 256. In Catherwood Estate, testator expressly provided that stock divi*223dends should remain principal. In Pew Trust, 411 Pa. 96, the testamentary intent that stock dividends should be income was upheld.
The statute against accumulations of 1853 and Maris’ Estate, 301 Pa. 20, are irreconcilable to the present decisional and statute law and, therefore, Maris’ Estate, supra, is no longer the law. “When a former decision is overruled, the reconsidered pronouncement will be considered as the law from the beginning: People ex rel. Rice vs. Graves et al., 273 N. Y. S. 582; affirmed in 270 N. Y. 498, 200 N. E. 288; certiorari denied 298 U. S. 683.”: Philadelphia v. Schaller, 148 Pa. Superior Ct. 276, p. 280.
I dissent also because the law should be uniform in its application. The majority decision creates a vacuum in which the mere time periods involved operate on the same facts to provide different results at different periods all during the administration of the trust. To now hold, as do the majority, that testator’s expressed direction that all stock dividends, excepting those of six percent or less, remain in principal further complicates the problem.